Citation Nr: 0025151	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to an increased (compensable) rating for 
service connected intermittent anterior lower leg pain, on 
appeal from an initial grant of service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to June 
1979, and had periods of active duty for training between 
June 1979 and June 1983. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
intermittent lumbosacral strain syndrome, which the Board 
will refer to in more general terms as a low back disability, 
and assigned a noncompensable rating for a service connected 
intermittent anterior lower leg pain.  The veteran has since 
moved to within the jurisdiction of the RO in Winston-Salem, 
North Carolina.  After reviewing the evidence, the Board 
finds it necessary to remand the veteran's service connection 
claim, which will be addressed at the end of this decision.  

In this decision, the Board has recharacterized the issue on 
appeal to comply with the opinion by the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals, hereinafter "the Court") in Fenderson v. 
West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected anterior lower leg pain 
disability is manifested by intermittent shin pain equivalent 
to slight muscle disability in each leg.

3.  Neither the pre-amendment nor the post-amendment version 
of 38 C.F.R. §§ 4.56, 4.73 is more favorable to the veteran. 

4.  The evidence shows that the veteran has a current low 
back disability, to include lumbar spondylosis and disc 
disease.

5.  The evidence shows that the veteran complained of low 
back pain in service and following release from active duty.  

6.  A March 2000 letter from William R. Brown, Jr., M.D. 
includes an opinion that the veteran's back problems began in 
the military.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a compensable rating 
for intermittent anterior lower leg pain have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.73 Diagnostic 
Code 5311 (1999).

2.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Increased rating claim

The veteran has presented a well-grounded claim for an 
increased evaluation for her service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  She has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The RO granted service 
connection for intermittent anterior lower leg pain in a 
January 1997 rating decision, with a noncompensable rating 
effective October 15, 1996, the date of receipt of the 
veteran's claim.  Her service medical records show that she 
complained of bilateral ankle pain in September 1978, and 
contain a "Physical Profile Serial Report" from August 1978 
that refers to bilateral ankle tendonitis with a restriction 
from running.  Post service medical treatment as a military 
dependent shows further complaints of lower leg pain, 
including shin pain that radiates throughout the leg.  A 
December 1996 VA examination report includes the veteran's 
account of shin splints beginning during basic training and 
anterior leg pain after prolonged standing at the time of 
examination.  The diagnosis was remote history of shin 
splints with current intermittent anterior lower leg pain. 

The veteran has appealed the initial assignment of a 
noncompensable rating for her service connected bilateral leg 
disability, and contends that a higher rating is warranted. 
After a review of the records, the Board finds that the 
evidence does not support her claim for a higher evaluation.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran is currently rated under 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5311, for a Group XI muscle disability 
affecting the foot and leg.  The VA Schedule for Rating 
Disabilities for muscle injuries was revised effective July 
3, 1997.  See 62 Fed. Reg. 30,235 (1997).  The evidence will 
be applied to the rating criteria that are most favorable to 
the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VA O.G.C. PREC. OP NO. 3-2000 (4/00).  Disability of 
muscles is evaluated on factors including the type of injury, 
the history and complaints associated with the injury, and 
the objective findings. The muscle injuries are classified 
under the Schedule as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (1999).  

Under 38 C.F.R. § 4.56, concerning factors to be considered 
in evaluating disabilities of muscle groups, in effect prior 
to July 1997, the type of injury envisioned by the 
regulations as causing "slight" (insignificant) disability of 
muscles was a simple wound of muscle without debridement, 
infection or effects of laceration.  The history and 
complaint includes service department records of a wound of 
slight severity or relatively brief treatment and return to 
duty; healing with good functional results; and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Cardinal or principal symptoms include weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  Objective findings of slight disability included 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus; no significant impairment of 
function and no retained metallic fragments. 38 C.F.R. §§ 
4.50, 4.56(a) (1996).

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle without debridement or infection.  The history and 
complaint includes service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
loss of power, weakness, undue fatigue-pain, and uncertainty 
or incoordination of movement.  Objective findings of slight 
disability include minimum scar; no evidence of fascial 
defect or of atrophy or of impaired tonus; no impairment of 
function and no retained metallic fragments in muscle tissue.  
38 C.F.R. §§ 4.50, 4.56 (1999).

Under the old regulation, disabilities classified as causing 
"moderate" disability of muscles included a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment.  
History and complaint included evidence of hospitalization 
for treatment of the wound, and objective findings included 
signs of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R § 4.56(b) (1996).

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles includes a through 
and through or deep penetrating wound of short track by a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
includes service department record or in service treatment 
for the wound; and consistent complaints of one or more of 
the cardinal symptoms of loss of power, weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement 
(in particular functions controlled by the injured muscles).  
The objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (1999).

Under the old regulation, the type of injury causing 
"moderately severe" disability normally resulted from a 
through-and-through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity.  Objective findings would include relatively large 
entrance and (if present) exit scars, situated as to indicate 
the track of missile through important muscle groups.  There 
would be indications on palpation of moderate loss of deep 
fasciae, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) would give positive evidence of marked or moderately 
severe loss.  38 C.F.R. 4.56, 4.72 (1996).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  History 
and complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment.  
38 C.F.R. § 4.56 (1999).

As revised effective in July 3, 1997, 38 C.F.R. § 4.56 
provides that an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, or the evidence establishes that the muscle 
damage is minimal.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement. 

As previously stated, DC 5311 is for Muscle Group XI, which 
applies to the muscle function: propulsion, plantar flexion 
of foot (1); stabilization of arch (2,3); flexion of toes 
(4,5); flexion of knee (6).  Posterior and lateral crural 
muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  38 C.F.R. § 4.73 (1999).

For DC 5311, a noncompensable evaluation is assigned for 
slight disability, a 10 percent evaluation is assigned for 
moderate disability, a 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent evaluation is 
assigned for severe disability. 38 C.F.R. § 4.73 (1999). 
These diagnostic codes are essentially the same before and 
after the July 1997 revision.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55 (1999).  
The following principles as to combination of ratings of 
muscle injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion 
will govern the ratings: (a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating for the 
major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55, as in effect prior to July 3, 
1997.

The report of the December 1996 VA examination indicates that 
the veteran reported that she would get anterior leg 
discomfort if she stood for more than 40 minutes.  No leg 
disability was noted on examination.  The subsequent medical 
evidence, including the evidence submitted by the veteran at 
the time of, and since, her February 2000 Travel Board 
hearing, reveals that she continues to complain of bilateral 
leg pain.  Notably, though, this leg pain has not been 
attributed to her service-connected leg disability.

Records show that the veteran complained in December 1997 of 
bilateral leg pain to Jeffrey R. Kuhlman, M.D.  Dr. Kuhlman 
felt that she was having more symptoms than he would expect 
from shin splints.  He referred the veteran to Duncan A. 
McCall, M.D., in December 1997 for evaluation of bilateral 
leg pain.  His initial impression was of probable regional 
pain syndrome related to fibromyalgia, and he treated her as 
for a fibromyalgia variant until March 1998.

Dr. Brown's reports of the veteran's office visits from 
August 1999 to May 2000 reveal her complaints of leg pain, 
numbness in both feet, and some leg weakness, although during 
the January 2000 office visit leg strength and sensation were 
reported as normal and that she can walk 150 yards.  These 
notes do include the pain medication that the veteran has 
been prescribed, and a report of her falling while walking.  
The May 2000 office report attributes her left leg pain to 
her lumbar degenerative disc disease.  Medical records from 
John A. Wilson, M.D., from April 1998 to January 1999 also 
reveal that part of the veteran's leg pain may be due to her 
significant back disability.  

The Board notes that during her February 2000 Travel Board 
hearing the veteran complained that, at times, her legs go 
numb and just "give out" on her and she falls, sometimes 
three times a day.  During her June 1998 RO hearing, she also 
described daily "sharp, stabbing" pain in addition to dull 
deep muscle pain, primarily in the front of her legs but also 
radiating to her calves.  She testified that she can walk 1-2 
blocks before the leg pain overcomes her.  She stated that 
rest helps her leg pain, as does pain medication and muscle 
relaxers, but that she also experiences muscle spasms after 
laying down.  She stated that Dr. Wilson has given her an 
epidural for lower extremity pain, as well as for low back 
pain.  Although the veteran apparently attributed these 
complaints to her service-connected disability, careful 
evaluation of her records of medical evaluation and treatment 
indicate that these complaints were attributed at first to 
fibromyalgia, then to her back disability.         

While DC 5311 and 38 C.F.R. § 4.56 describe much of its 
muscle disability criteria for the residuals of gunshot 
wounds, the criteria also address the significant issues that 
apply to the veteran's non-gunshot wound related leg muscle 
disability - namely, loss of power, weakness, undue fatigue-
pain, and uncertainty or incoordination of movement.  There 
is evidence of at least intermittent leg pain that can be 
attributed to the service-connected disability, but the more 
recent symptoms have been consistently attributed by medical 
personnel to non-service-connected disability.  The Board 
finds that the veteran's service-connected leg pain 
disability is most aptly described as "slight" muscle 
disability, according to § 4.56 and Diagnostic Code 5311.  
Therefore, a noncompensable rating for each leg is 
appropriate under this diagnostic code.    

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.  Section 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  Section 4.59 is for painful 
motion due to arthritis.  However, the Board finds no 
evidence of arthritis of the lower extremities in this case.     
 
The Board considers these regulations and finds that the 
veteran's lower leg pain plays a role in the degree of leg 
disability.  However, this is one of the same factors that 
the Board considered in its assessment under DC 5311 and 
Section 4.56.  Another rating under Sections 4.40 or 4.45 
using the same factors would amount to a pyramiding of 
ratings, which is to be avoided.  See 38 C.F.R. § 4.14 
(1999).  Therefore, the veteran's leg pain having been 
considered under §§ 4.40 and 4.45, a separate or additional 
rating is not appropriate for this case.     

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the United States Court of Veterans Appeals, 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 30 
percent, exists in the Schedule for greater muscular 
disability of the legs.  However, the record does not 
establish a basis to support a higher rating under the 
Schedule.  The Board also finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that she has been hospitalized specifically for her service-
connected leg pain, as opposed to her substantial treatment 
for her back condition, so as to warrant extraschedular 
consideration.  The Board also does not find that this leg 
condition by itself has created a marked interference with 
her employment.  The Board acknowledges that the veteran has 
stated that she cannot work due to her back and leg pain 
disabilities.  However, the evidence does not show that her 
inability to work is due to her service-connected lower leg 
pain alone, especially in light of her recent frequent 
inpatient treatment for her back condition.  Moreover, there 
is no objective evidence that the veteran's service-connected 
bilateral leg disability alone markedly interferes with her 
ability to work, particularly in an environment requiring 
little to no mobility where her leg disability would not be a 
determining factor in her employment.  For the reasons noted 
above, the Board concludes that the impairment resulting from 
this bilateral leg disability is adequately compensated by 
the rating now assigned.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted.

	II.  Service connection claim

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board first looks for evidence of a current disability, 
based on a medical diagnosis.  A March 2000 letter from 
William R. Brown, Jr., M.D. states that the veteran suffers 
from degenerative disc disease, while an October 1999 
operative report from Dr. Brown reveals a pre- and post-
operative diagnosis of lumbar spondylosis.  This is 
sufficient evidence of a current low back condition for 
purposes of a well-grounded claim.  

As for evidence of the incurrence or aggravation of a disease 
or injury during active military service, and a nexus between 
the inservice incurrence and the current disability, the 
Board finds that these elements also have been satisfied.  
The veteran's service medical records note her complaints of 
low back pain on multiple occasions in May 1979.  
Furthermore, her military dependent medical records from 
October 1979 through January 1992 reveal repeated references 
to complaints of low back pain.  In his March 2000 letter to 
VA, Dr. Brown stated that based on the evidence of back pain 
in service, the veteran's account that her back pain 
continued up until the time that she began seeing Dr. Brown 
for back problems, and X-ray evidence of degenerative disc 
disease, it is his opinion that the veteran's current back 
problems, for which she recently underwent surgery, began 
during military service.  This evidence satisfies the second 
and third elements of a well-grounded claim.  Therefore, the 
Board finds that the veteran has submitted a well-grounded 
claim.  See Caluza, supra.    



ORDER

The claim of entitlement to service connection for a low back 
disability is well grounded.  To this extent only, the appeal 
is granted.

A compensable disability evaluation for intermittent anterior 
lower leg pain is denied.  


REMAND

Because the claim of entitlement to service connection for a 
low back disability is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the veteran's back claim.  Specifically, the 
Board notes that in his March 2000 letter to VA, Dr. Brown 
references the veteran's complaints of low back pain leading 
up to the first time he saw the veteran as a patient.  
However, the letter does not indicate when Dr. Brown began 
treating the veteran for her back problems.  Furthermore, 
although Dr. Brown's opinion regarding the source of the 
veteran's low back condition makes her claim plausible, the 
lack of evidence on record of medical treatment for a low 
back condition from February 1992 until her VA examination in 
December 1996 necessitates further medical inquiry.  
Furthermore, the record does not show that the veteran has 
undergone a VA examination specifically focused on her low 
back pain and its relation, if any, to service.     

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA examination of her low back 
condition.  The examiner should identify 
the nature of the veteran's current low 
back condition.  Furthermore, the 
examiner should provide an opinion, based 
on the medical and factual evidence on 
record, as to whether the veteran's 
current low back condition is connected 
to service, in light of the evidence on 
record of low back pain during service 
and shortly thereafter, but not for 
several years before the veteran's filing 
of her claim.  The claims folder should 
be made available to the examiner.    

2.  The RO should request from Dr. Brown 
that he submit all treatment records of 
the veteran for her low back condition 
for the period prior to July 1999.

3.  After completion of any additional 
development, the RO should readjudicate 
the veteran's claim for service 
connection for a low back disability.  

4.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby notified that if further VA examination 
is warranted, it is her responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999); see Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

